Citation Nr: 0707555	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  04-03 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Buffalo, New York


THE ISSUE

Entitlement to an increase in a 50 percent rating for major 
depression with generalized anxiety disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The veteran had active service from February 1943 to February 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 RO rating decision 
that re-characterized the veteran's service-connected 
psychiatric disorder as major depression with generalized 
anxiety disorder and increased the rating to 30 percent, 
effective July 15, 2002.  

A December 2003 RO decision increased the rating for the 
veteran's service-connected major depression with generalized 
anxiety disorder to 50 percent, effective July 15, 2002.  
However, as that grant did not represent a total grant of 
benefits sought on appeal, the claim for increase remained 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

In a July 2005 decision, the Board denied the veteran's 
claim.  The veteran then appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In November 2006, the parties (the veteran and the VA 
Secretary) filed a joint motion which requested that the 
Board decision be vacated and remanded.  A November 2006 
Court order granted the motion.  A January 2007 motion to 
advance the case on the Board's docket was granted by the 
Board in March 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  

The veteran was last afforded a VA psychiatric examination in 
September 2002.  The diagnoses were major depression, 
recurrent, moderate; generalized anxiety disorder; anxiety 
disorder, not otherwise specified; and rule out alcohol 
abuse.  A Global Assessment of Functioning (GAF) score of 65 
was assigned.  

The Board notes that the veteran has received treatment for 
his psychiatric disorder subsequent to the September 2002 VA 
psychiatric examination.  For example, a February 2003 VA 
treatment report related diagnoses of major depression with 
anxious features (provisional) and rule out post-traumatic 
stress disorder (PTSD).  A GAF score of 50 was assigned at 
that time.  An October 2003 VA treatment entry related 
diagnoses of major depressive disorder with anxious features; 
PTSD; and alcohol abuse, active.  

Additionally, the Board notes that the veteran has not been 
afforded a VA psychiatric examination in more than 4 years.  
Also, the record clearly raises a question as to the current 
severity of the veteran's service-connected major depression 
with generalized anxiety disorder.  Therefore, the Board 
finds that a current examination is necessary.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1995) (VA was required to 
afford a contemporaneous medical examination where 
examination report was approximately two years old); see also 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
claims on appeal.  Thus, on remand the RO should provide 
corrective VCAA notice.  

Accordingly, the case is REMANDED for the following:  

1.  Ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002) are fully complied with and 
satisfied with respect to claim on 
appeal.  The notice should include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date of any increase 
for the claims on appeal, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Ask the veteran to identify all 
medical providers who have treated him for 
psychiatric problems since October 2003.  
After receiving this information and any 
necessary releases, contact the named 
medical providers and obtain copies of the 
related medical records which are not 
already in the claims folder.  
Specifically, VA treatment records since 
October 2003 should be obtained.  

3.  Have the veteran undergo a VA 
examination to determine the severity of 
his service-connected major depression 
with generalized anxiety disorder.  The 
claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  All signs and 
symptoms of the service-connected major 
depression with generalized anxiety 
disorder should be reported in detail.  
The examiner should also describe the 
impact of the veteran's major depression 
with generalized anxiety disorder on his 
occupational and social functioning.

4.  Thereafter, review the claim for 
entitlement to an increase in a 50 percent 
rating for major depression with 
generalized anxiety disorder.  If the 
claim is denied, issue a supplemental 
statement of the case to the veteran and 
his representative, and give an 
opportunity to respond before the case is 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



